Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 * I, Mercer Cauley, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report on Form10-Q of Tryon Alpha,Inc. for the quarter ended September 30, 2010 fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form10-Q fairly presents in all material respects the financial condition and results of operations of Tryon Alpha, Inc. Date: November 22, 2010 By:/s/ Mercer Cauley Mercer Cauley, President Principal Executive Officer and Principal Financial Officer The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Report or as a separate disclosure document.
